amend its pleading to formally state a claim for
                               a deficiency judgment or move for summary
                               judgment on the deficiency within six months
                               of the foreclosure sale or trustee's sale to
                               comply with NRS 40.455(1) and obtain a
                               deficiency judgment?

                            2. If the answer to Question No. 1 is "yes," does a
                               written letter from the creditor to the
                               guarantors' counsel within the context of
                               settlement discussions, which identifies the
                               purported amount of the deficiency, and is
                               delivered within six months of the foreclosure
                               sale, sufficient to constitute an application
                               under NRS 40.455(1) to obtain a deficiency
                               judgment as part of an existing litigation?

                            3. Is NRS 40.455(1) a substantive statute of
                               repose or a procedural statute of limitations?

                            As we believe there is controlling Nevada precedent with
                respect to the first two questions, we decline to answer these certified
                questions. See NRAP 5(a). Specifically, in Lavi v. Eighth Judicial District
                Court, 130 Nev. P.3d (Nev. Adv. Op. 38, May 29, 2014), we
                addressed when and how an application for a deficiency judgment must be
                made. With regard to the third certified question, we have read the
                certifying court's statement of facts and are unable to determine the
                context in which this question is being asked. NRAP 5(c)(2) (requiring a
                certification order to include "[a] statement of all facts relevant to the
                questions certified"). Accordingly, we decline this question as well.   In re
                Fontainebleau Las Vegas Holdings, 127 Nev. , 267 P.3d 786, 795
                (2011) ("[T]his court is bound by the facts as stated in the certification




SUPREME COURT
        Of
     NEVADA
                                                     2
(0) 1947A
                order and. . . this court cannot make findings of fact in responding to a
                certified question.").
                              It is so ORDERED.'


                                                                                    ,C.J.



                                                                                       J.
                                                         Hardesty


                                                          424jtC6—gi
                                                         Parraguirre     tr"
                                                                                       J.



                                                                                       J.
                                                         Douglas


                                                           Ck                          J.


                                                          (-kV.
                                                         Cherry


                                                                                       J.
                                                         Saitta




                      1 The Honorable Kristina Pickering, Justice, voluntarily recused
                herself from participation in the decision of this matter.
                      Bailey Kennedy's August 7, 2013, motion to withdraw as counsel is
                granted.




SUPREME COURT
     OF
   NEVADA
                                                    3
  1947A 007D
                cc: Bailey Kennedy
                     Morris Law Group
                     Clerk, United States District Court for the District of Nevada




SUPREME COURT
        OF
     NEVADA
                                                    4
(0) I947A